Citation Nr: 1523614	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-32 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from October 1958 to May 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin. 

In a January 2013 decision, the Board denied the Veteran's claim on appeal herein.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court) and in an October 2014 Memorandum Decision, the Court vacated the January 2013 Board decision.  The Veteran's claim has been returned to the Board for compliance with the instructions of the Court's October 2014 Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in an October 2014 Memorandum Decision, the Court vacated the Board's January 2013 denial of the Veteran's claim and remanded it for further consideration.  In light of the instruction in the Court's October 2014 Memorandum Decision, the Board concludes that further evidentiary development is necessary for proper adjudication of the claim.  Specifically, the Court's Memorandum Decision found that the January 2013 Board decision relied on an inadequate January 2008 VA medical opinion.  Accordingly, the Board finds that a remand to obtain an adequate VA medical opinion is necessary.  

In his April 2015 Appellant's Post-Remand Brief, the representative argued that that the Veteran's left leg is significantly shorter than his right leg due to VA surgeries and that VA did not inform the Veteran that the surgeries would result in the shortening of his left leg.  The claims file does not contain the signed informed consent documents for the Veteran's May 2003 and February 2005 VA left femur surgeries.  As these forms pertain to the potential risks and complications of which the Veteran was advised, they must be associated with the claims file.  

Lastly, a July 2007 VA social work record noted that the Veteran had been approved for a VA fee-based home healthcare aid from July 2007 through January 2008.  A review of the record reveals that fee-based home health aide treatment records have not been associated with the record.  Accordingly, on remand any fee-based home health care treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records or VA fee-based treatment, to include any fee-based home healthcare records from January 2007 to January 2008, and all VA treatment records from September 2008 to present.

2.  Request from the Madison VA Medical Center and the Zablocki VA Medical Center the informed consent form(s) signed by the Veteran in connection with his May 23, 2003 and February 7, 2005 left femur surgeries.  The AOJ should document all attempts to obtain these records.  

If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2014).  

3.  Following receipt of the foregoing records, schedule the Veteran for VA examination by an orthopedic surgeon other than Dr. McDevitt.  The claims file must be reviewed by the examiner and such review must be noted in the examination report.  Based on review of treatment records and clinical findings, the examiner is requested to address:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's May 2003 and February 2005 left femur surgeries, or any of the proceeding or subsequent VA care, resulted in additional disability or disabilities.

b.  Is it at least as likely as not (50 percent probability or more) that the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA providing treatment?

c.  Is it at least as likely as not (50 percent probability or more) that the proximate cause of any additional disability was due to an event not reasonably foreseeable?

In rendering the above requested opinions, the examiner should address the lay statements of record, the February 2008 letter by Dr. Bonner, and the September 2011 letter by Dr. Sebastian.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner is advised that to establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, VA furnished the treatment without the Veteran's informed consent.
The examiner is also advised that the term "event not reasonably foreseeable" means whether a reasonable health care provider would have foreseen the event.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.

The examiner must provide complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be given without resort to mere speculation, then the examiner should state whether it cannot be determined from current medical knowledge, or indicate what information would be necessary in order to be able to offer an opinion.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Finally, readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and afforded an appropriate period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




